El Juez Presidente Sb. del Tobo,
emitió la opinión del tribunal.
El 6 ce septiembre de 1856 los consortes José Ramón Iri-zarry y su esposa Teresa Jesús del Toro otorgaron testa-mento instituyendo por herederos a sus hijos José Rafael, Cayetano de Jesús, Juan Bautista y José Ramón, y el 16 de de enero de 1923 el abogado Forés, a nombre de las sucesio-nes de José Ramón y Juan Bautista Irizarry y del Toro, com-puesta de sus hijos, cuyos nombres se expresan, presentó dicho-testamento en el Registro de la Propiedad de San Ger-mán en solicitud de que a virtud de él se inscribiera a favor de los causantes de sus representados la propiedad de cierta finca que constaba inscrita a nombre de los testadores.
Al testamento se acompañaron las partidas de matrimo-nio y defunción de los testadores y de defunción de sus hijos José Rafael y Cayetano de Jesús.
El registrador verificó la inscripción así:
“Inscrito el documento que precede con vista de otros y de un escrito suscrito en esta ciudad por el abogado Benito Forés de fecha *60116 del actual, en cuanto a una finca de once cuerdas sita en el barrio de Sabana Eneas de San Germán, al íolio 163 del tomo 20 de San Germán, finca No. 1211, inscripción 3,-en común proindiviso, sus de-rechos hereditarios a favor de Juan Bautista y José Ramón Irizarry y Toro, sin perjuicio del derecho hereditario que por representación pudiera existir a favor de los descendientes, si los hubo, de los cohe-rederos José Rafael y Cayetano de Jesús Irizarry y Toro instituidos en el testamento y que premurieron a los testadores José Ramón Iri-zarry y Teresa Jesús del Toro.”
No conformes los interesados, interpusieron el presente recurso gubernativo y sostienen, con razón a nuestro juicio, que la inscripción debió hacerse a favor de Juan Bautista y José Ramón Irizarry y del Toro en su totalidad, sin reservas, ya que al morir sus padres ellos eran sus únicos herederos.
Según el informe del propio registrador, de los documen-tos que se le presentaron consta que los testadores murie-ron el 13 de febrero de 1875 y el 17 de enero de 1876, ha-biendo fallecido sus hijos José Rafael y Cayetano de Jesús, el'primero “el día 10 de agosto de 1871 de unos 31 años de edad, soltero,” y el segundo “el día 19 de julio de 1863, de unos 21 años de edad, soltero.”
El más reciente de dichos documentos tiene más de cua-renta años. De acuerdo con la jurisprudencia establecida en el caso Ex parte Otero et al. y Striker v. El Pueblo, 27 D. P. R. 340, ratificado en el de Tardi v. Tardi, 30 D. P. R. 225, puede partirse de la base del estado de soltería en que murieron los hijos que fallecieron con anterioridad a sus padres. Siendo ello así, no pudieron dejar herederos legíti-mos, únicos que hubieran podido heredar a sus ascendientes legítimos por derecho de representación. No existe, pues, la posibilidad en que se basa la reserva del registrador.
En el caso de Correa et al. v. Correa et al., 18 D. P. R. 117, 120, esta corte se expresó como sigue:
“La sexta de las Leyes de Toro, publicadas en 1505, que es la Ia., del título 8°., libro 5°., de la Recopilación, y la Ia., título 20, libro 10 de la Novísima, establece y fija el derecho de suceder los *602ascendientes legítimos a sus descendientes y el de éstos a aquellos. Sus prescripciones se refieren claramente a la familia legítima.
“Y la novena y la décima de dichas leyes, prescriben los casos en que los hijos bastardos e-ilegítimos pueden o no heredar a sus madres es-testamento y abintestato y la parte de los bienes que pueden man-dar los padres a sus hijos ilegítimos y naturales.
“La ley de 16 de mayo de 1835 mejoró la condición de los hijos naturales, pero siempre relacionándolos únicamente con el padre o madre que los reconocieron.
“No se nos ha citado por las recurrentes, ni hemos podido en-contrar en la investigación de las leyes anteriores al Código Civil Español que hemos practicado al efecto, ni un solo precepto de ley, ni un solo precedente que autorice al hijo natural reconocido a he-redar, en representación de su padre natural, al padre legítimo de su padre natural.”
Debe revocarse la nota recurrida y ordenarse la inscrip-ción en la forma solicitada.

Revocada la nota y ordenada la inscripción.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey, Hutchison y Franco Soto.